                 Case 20-11218-MFW   Doc 390-2   Filed 06/11/20   Page 1 of 4




                                       EXHIBIT A

                                     Proposed Order




 AMERICAS 102972841

RLF1 23564073v.1
                    Case 20-11218-MFW            Doc 390-2       Filed 06/11/20         Page 2 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                     Chapter 11
    In re
                                                                     Case No. 20-11218 (MFW)
    The Hertz Corporation, et al.,1
                                                                     (Jointly Administered)

                                            Debtors.
                                                                     Re: Docket No. ___


       ORDER GRANTING DEBTORS’ MOTION TO REJECT CERTAIN UNEXPIRED
           VEHICLE LEASES EFFECTIVE NUNC PRO TUNC TO JUNE 11, 2020
         PURSUANT TO SECTIONS 105 AND 365(a) OF THE BANKRUPTCY CODE

             Upon the motion (the “Motion”)2 of the Debtors for entry of an order (this “Order”)

pursuant to sections 105 and 365 of the Bankruptcy Code rejecting leases of certain vehicles set

forth in Exhibit B attached thereto; and the Court having found that it has jurisdiction to consider

the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference, dated February 29, 2012 (Sleet, C.J.); and consideration

of the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C.

§ 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

due, sufficient, and proper notice of the Motion having been provided under the circumstances and

in accordance with the Bankruptcy Rules and the Local Rules, and it appearing that no other or

further notice need be provided; and a hearing having been held, if necessary, to consider the relief



1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, for which joint administration for procedural purposes has been requested, a complete list of the debtors and
the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
information may be obtained on the website of the debtors’ proposed claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.



    AMERICAS 102972841

RLF1 23564073v.1
               Case 20-11218-MFW          Doc 390-2       Filed 06/11/20      Page 3 of 4




requested in the Motion (the “Hearing”); and the record of the Hearing, if any, and all of the

proceedings had before the Court; and the Court having found and determined that the relief sought

in the Motion is in the best interests of the Debtors, their estates, their creditors, their stakeholders,

and all other parties-in-interest, and that the legal and factual bases set forth in the Motion establish

just cause for the relief granted herein; and after due deliberation and sufficient cause appearing

therefor,

         IT IS HEREBY ORDERED THAT:

         1.        The Motion is GRANTED as set forth herein.

         2.        Pursuant to sections 105(a) and 365(a) of the Bankruptcy Code, the leases of the

vehicles set forth in Exhibit B to the Motion are rejected, effective nunc pro tunc to June 11, 2020.

         3.        The Lessees have surrendered possession of the vehicles in situ to the Lessor and

will cause The Hertz Corporation, as servicer, to dispose of the vehicles set forth in Exhibit B to

the Motion as provided in the Master Lease Agreement, or turn them over to HVF under the control

of the ABS Trustee on agreed terms.

         4.        Any claims for damages arising from the rejection of the vehicle leases must be

filed against the appropriate Debtor on or before the first business day that is at least thirty calendar

days after service of the copy of this Order, or be forever barred.

         5.        The Debtors are authorized and empowered to execute and deliver such documents

and to take and perform all actions necessary to implement and effectuate the relief granted in this

Order.




                                                    2
RLF1 23564073v.1
               Case 20-11218-MFW            Doc 390-2      Filed 06/11/20     Page 4 of 4




         6.        This Court retains jurisdiction with respect to all matters arising from or related to

the enforcement of this Order.


Dated: ___________, 2020
       Wilmington, Delaware


                                                         THE HONORABLE MARY F. WALRATH
                                                         UNITED STATES BANKRUPTCY JUDGE




                                                     3
RLF1 23564073v.1
